Citation Nr: 0607120	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  00-07 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of a right acromioclavicular separation, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service from August 1963 until 
February 1964.  He was also a member of the Indiana Army 
National Guard.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.


FINDINGS OF FACT

The veteran's postoperative residuals of a right 
acromioclavicular separation are manifested by complaints 
including pain, stiffness and fatigability; objectively, the 
veteran can abduct the right shoulder to no less than 89 
degrees, with some pain on movement.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 30 
percent for postoperative residuals of a right 
acromioclavicular separation have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Code 5201 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In the present case, VA satisfied its duty to notify by means 
of a December 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  A statement of the case and supplemental 
statements of the case provided the criteria for a higher 
rating.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter(s) noted above 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to the AOJ.  In addition, a December 
2003 Supplemental Statement of the Case contained the 
complete text of 38 C.F.R. § 3.159(b)(1), which includes such 
notice.  Under these circumstances, the Board is satisfied 
that the appellant has been adequately informed of the need 
to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to VCAA enactment.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
reports of VA and private post service treatment and 
examination.  In this regard, it is noted that the veteran 
had claimed treatment at the VA outpatient clinic in 
Evansville, Indiana.  However, documents affiliated with the 
claims file indicate that a search was conducted and that 
treatment records relating to the veteran were not located.  
The veteran was apprised of the absence of such records in 
the supplemental statements of the case.

Further regarding the duty to assist, a March 2002 lay 
statement from the veteran's wife is associated with the 
claims folder.  Also of record are the veteran's own 
statements in support of his appeal.  The Board has carefully 
reviewed such  statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Analysis

Entitlement to an increased rating

At the outset, it is noted that the Board has reviewed all of 
the evidence in the veteran's claims file, with an emphasis 
on the medical evidence for the rating period on appeal.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  See, Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board 
must review the entire record, but does not have to discuss 
each piece of evidence).  Therefore, the Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to each claim.  

Throughout the rating period on appeal, the veteran is 
assigned a 30 percent evaluation for postoperative residuals, 
right acromioclavicular separation pursuant to Diagnostic 
Code 5201.  In order to achieve the next-higher 40 percent 
evaluation under that Diagnostic Code, the evidence must 
demonstrate limitation of motion of the dominant arm to 25 
degrees from the side.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5201.  The Board notes that, as indicated in an August 
2002 VA examination report, the veteran is right-hand 
dominant.

The Board has reviewed the medical evidence and finds that 
the veteran's disability picture is appropriately reflected 
by the currently assigned 30 percent evaluation.  Indeed, VA 
examinations in July 1999, August 2002 and September 2005 
show right shoulder abduction to no less than 90 degrees.  On 
VA examination in July 1999, right shoulder flexion was to 
105 degrees, with complaint of pain.  Right shoulder flexion 
was to 100 degrees, with grimacing, on VA examination in 
August 2002.  On VA examination in September 1005, maximum 
flexion was 95 degrees, with pain.  Private treatment records 
show right shoulder abduction to no less than 89 degrees, as 
indicated in an October 2000 assessment performed by J. F. W. 
M.D., at the Medical Center for Pain Relief.  

In reaching the above conclusion, the Board has appropriately 
considered additional functional limitation due to factors 
such as weakness, fatigability, incoordination, restricted or 
excess movement of the joint, or pain on movement.  See 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  In this regard, the Board acknowledges the 
veteran's complaints of right shoulder pain, stiffness, and 
numbness, which impedes his ability to reach above his head.  
At his July 1999 VA examination, the veteran also complained 
of giving away, fatigability and lack of endurance of the 
right shoulder.  At that time, he described his right 
shoulder pain as having an aching quality.  He rated such 
pain at 7 out of 10 in intensity.  Then, in a July 2001 
statement, the veteran described his right shoulder pain as a 
"shooting" pain, which was accompanied by a popping in the 
right shoulder.  A January 2002 progress note from the 
Medical Center for Pain Relief revealed a reported pain scale 
of 10 out of 10 in intensity.  That treatment record further 
indicated complaints of pain upon carrying anything that 
weighed in excess of 5 pounds.  He also complained of 
difficulty putting on his shirt and coat, and noted that he 
also had trouble raising his arms.  At the September 2005 VA 
examination, the veteran also identified bathing, changing 
light bulbs and reaching high cabinets as activities which 
were impeded as a result of the service-connected right 
shoulder disability.  Moreover, in an April 2000 letter 
written by V. D. H., D.N., it was noted that the veteran's 
right shoulder pain caused sleep loss on an average of 3 to 4 
nights per week.  

The competent evidence of record also reveals additional 
flare-ups of right shoulder pain with weather changes.  Such 
was indicated in an April 2000 letter written by V. D. H., 
D.N.  Further regarding the veteran's right shoulder flare-
ups, the September 2005 VA examination report indicated that 
such flares occurred every other day or every third day and 
usually last for 2 to 3 hours at a time.  The flare-ups were 
moderate in severity, and were alleviated by use of topical 
liniments, ointments, topical pain patches and oral 
medication.  The veteran was also receiving injections from a 
physician as part of his course of pain management.  

The Board further notes that the subjective pain complaints 
described above have been objectively verified in the record.  
For example, VA examinations in July 1999, August 2002 and 
September 2005 all revealed pain with range of motion.  
Moreover, the September 2005 VA examination report noted that 
the veteran's right shoulder pain worsened with repetitive 
movement.  

The Board finds that, while the veteran's pain complaints 
have been verified in the record, such complaints have been 
appropriately reflected in the currently assigned 30 percent 
evaluation under Diagnostic Code 5201 and a higher rating is 
not warranted.  In so finding, the Board notes that the 
veteran denied any problems with gripping and grasping 
strength upon VA examination in July 1999.  He further denied 
the use of a brace or a sling for his right shoulder.  
Moreover, upon VA examination in September 2005 it was noted 
that repetitive movement of the right shoulder did not cause 
weakness, fatigability, lack of endurance or incoordination.  
The main limiting factor associated with the veteran's right 
shoulder was pain.  However, even with such pain, the veteran 
had maximum abduction to 105 degrees, with pain beginning at 
90 degrees.  As previously discussed, no other competent 
evidence of record shows right shoulder abduction limited to 
less than 89 degrees.

Based on the foregoing, the veteran's disability picture is 
commensurate with the currently assigned 30 percent 
evaluation under Diagnostic Code 5201.  Even when considering 
additional functional limitation due to factors such as pain 
and weakness, the veteran's disability picture is not found 
to be more closely analogous to the next-higher 40 percent 
evaluation.   

The Board has also considered whether any alternate Code 
sections afford an evaluation in excess of 30 percent for the 
veteran's postoperative residuals of a right 
acromioclavicular separation.  In this vein, it is noted that 
Diagnostic Code 5203, concerning impairment of the clavicle 
or scapula, does not afford an evaluation in excess of 30 
percent.  As such, this Code section cannot serve as a basis 
for an increased rating here.  For the same reason, 
Diagnostic Code 5202, concerning other impairment of the 
humerus, is not for application.  Finally, as the evidence 
does not reveal that the scapula and humerus move as one 
piece, Diagnostic Code 5200 is not for consideration here.  
Indeed, even considering additional functional limitation due 
to factors such as pain and weakness, the veteran's 
disability picture is not found to be analogous to ankylosis 
of scapulohumeral articulation.  

In conclusion, while the evidence of record does reveal a 
painful right shoulder, the veteran's overall disability 
picture is not shown to be commensurate to the next-higher 40 
percent rating under Diagnostic Code 5201, even when 
considering additional functional limitation due to factors 
such as pain and weakness.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Entitlement to a separate rating

The Board has also considered whether the veteran is entitled 
to a separate rating for any additional, non-orthopedic 
manifestations of his service-connected right shoulder 
disability.  In this vein, it is noted that except as 
otherwise provided in the rating schedule, all disabilities, 
including those arising from a single disease entity, are to 
be rated separately, unless the conditions constitute the 
same disability or the same manifestation.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14 
(2005) [ the evaluation of the same disability under various 
diagnoses is to be avoided].  The critical inquiry in making 
such a determination is whether any of the symptomatology is 
duplicative or overlapping; the appellant is entitled to a 
combined rating where the symptomatology is distinct and 
separate.  Esteban, 6 Vet. App. at 262.

In the present case, the veteran's right shoulder complaints 
involve a neurologic component.  Indeed, an August 2002 VA 
examination diagnosed neurologic impairment.  At that time, 
there was reduced sensation to light touch and to pinprick 
over the right shoulder and deltoid region.  By contrast, 
subsequent VA examination in November 2005 revealed no 
evidence of right upper extremity peripheral neuropathy.  At 
that time, light touch of the right arm was intact with no 
deficit.  Sensation to sharp stimuli was generally intact, 
except for three areas on the outer right forearm.  Reflexes 
and motor strength were normal as were muscle tone and bulk.  
  
Based on the above, the competent evidence contains some 
contradiction as to whether the veteran has neurologic 
symptomatology associated with his service-connected right 
shoulder disability.  However, because the November 2005 
diagnosis was based upon a more comprehensive and 
sophisticated battery of tests, to include EMG and nerve 
conduction velocity studies, the findings made at that time 
are found to be more probative than those noted in the August 
2002 VA examination report.  Therefore, the Board concludes 
that the objective evidence fails to conclusively demonstrate 
a distinct neurologic disability of the right shoulder.  As 
such, a separate evaluation for a neurologic disability of 
the right shoulder is not justified.  

The Board has also considered the propriety of awarding a 
separate evaluation for the veteran's right shoulder scar.  
In this regard, it is noted that disabilities of the skin are 
addressed under 38 C.F.R. § 4.118.  Diagnostic Code 7804 
provides a 10 percent evaluation for scars that are 
superficial and painful upon examination.  Moreover, while 
38 C.F.R. § 4.118 has undergone revisions during the pendency 
of this appeal, the criteria under 7804 remained unchanged.  

Upon VA examination in September 2005, a scar measuring 14.5 
cm long by 1.5 cm wide was indicated.  However, the scar was 
nontender to palpation and no other symptomatology was noted.  
Earlier VA examination in July 1999 further revealed that the 
scar was well-healed, with no keloids or adhesions, and with 
no tenderness.  

Based on the above, the objective evidence fails to establish 
a symptomatic right shoulder scar.  Moreover, the veteran has 
not raised any complaints referable to his right shoulder 
surgical scar.  For these reasons, a separate evaluation is 
not for application here.  

Extraschedular consideration

The evidence does not reflect that the disability at issue 
has caused marked interference with employment (i.e., beyond 
that already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.


ORDER

A rating in excess of 30 percent for postoperative residuals 
of a right acromioclavicular separation is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


